Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's Remarks filed February 24th, 2021 have been received and Examiner recognizes that claim 1 has been amended as a result of the claim 1 objection and that claim 7 has also been amended.
Regarding the specification objections, Applicant has corrected the informalities and therefore, Examiner withdraws the objections to the specification.
Regarding the claim 1 objection, Applicant has corrected the informality and therefore, Examiner withdraws the claim objection.
Regarding Claim 1 102 rejection, Applicant traverses that the communication passage [130 of Applicant’s specification] is not properly anticipated by the elements 111a and 111b of Seob. Examiner agrees with Applicant that the references 111a and 111b of Seob are improper because they particularly point to “oxygen measuring units.” Despite the fact that the reference number cited in the Non-Final Rejection is not entirely accurate, the Prior Art of Seob still reads on the claim because a communication passage between the combustion chamber and the heat exchange chamber is essential for the burner to function as intended. According to paragraphs 0003 and 0043 in reference to Figure 1 of Seob, the supplied fuel is supplied together with the combustion air supplied. For that to happen, both the fuel stream and combustion air stream must mix. Additionally, for the oxygen measuring units to work to determine a leak, they must be installed in a stream of combustion air which must include a fluid conduit (paragraphs 0029 and 0030). Therefore, Applicant's arguments filed February 24th, 2021 have been fully considered but they are not persuasive. Note that Claim 5 was not traversed. 
Regarding Claim 2, 3, 4, 6, 7, Applicant traverses that the 103 rejection of the dependent claims are contingent on the withdrawal of the independent claim 1 102 rejection. However, Examiner maintains Therefore, Applicant's arguments filed February 24th, 2021 have been fully considered but they are not persuasive.
    PNG
    media_image1.png
    724
    1137
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seob (Foreign Patent No. KR20160013396).
Regarding claim 1, Seob teaches, a regenerative burner (burner unit, items BN1 and BN2 of figure 1) comprising: a combustion chamber (burner, items 21a and 21b of figure 1); a heat exchange chamber (body, items 22a and 22b of figure 1); and a communication passage between the combustion chamber and the heat exchange chamber (the passage that includes items 111a and 111b 
Regarding claim 5, as applied to claim 1, Seob further teaches an industrial furnace comprising a plurality of regenerative burners according to claim 1 (furnace, item 10 of figure 1, paragraph [0002]).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Seob (Foreign Patent No. KR20160013396) as applied to claim 1 in view of Hanzawa (Foreign Patent No. JP 2012057830).
Regarding claim 2, Seob teaches the invention as described above but does not teach the tip of the fuel nozzle is disposed at a position opposite to the flame ejection port.

Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to have modified the teachings of Seob to include the tip of the fuel nozzle is disposed at a position opposite to the flame ejection port in view of the teachings of Hanz to provide a heat storage type burner capable of removing nitrogen oxides in an exhaust gas with a simple apparatus configuration.
Claims 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Seob (Foreign Patent No. KR20160013396) as applied to claim 1 and in view of Finke (US Patent No. 4942832).
Regarding claim 3, Seob teaches the invention as described above but fails to teach the regenerative burner is configured such that an exhaust gas from at least one other regenerative burner can be introduced as a part or all of the combustion air through the air port.
Finke teaches, the regenerative burner (14 or 15) is configured such that an exhaust gas (combustion air/products) from at least one other regenerative burner (14 or 15) can be introduced as a part or all of the combustion air through the air port (22, column 3 lines 1 to 10) for controlling the quantity of recirculating products of combustion as a function of at least one of air preheat temperature, fuel input rate and furnace temperature to provide a reduction in NOx emissions (column 1 lines 29 to 39).
[AltContent: textbox (Finke: Figure 1)]
    PNG
    media_image2.png
    394
    629
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art at a time the invention was effectively filed to modify the teachings of Seob to include the regenerative burner is configured such that an exhaust gas from at least one other regenerative burner can be introduced as a part or all of the combustion air through the air port in view of the teachings of Finke for controlling the quantity of recirculating products of combustion as a function of at least one of air preheat temperature, fuel input rate and furnace temperature to provide a reduction in NOx emissions.
Regarding claim 4, as applied to claim 3, Seob teaches the invention as described above but fails to teach the air port is in communication with a combustion air fan for supplying the combustion air, and an inlet of the combustion air fan is in communication with an outlet of an exhaust fan for discharging an exhaust gas from the at least one other regenerative burner.
Finke teaches the air port (22) is in communication with a combustion air fan (air/products of combustion blower, 34, 35, Figure 1) for supplying the combustion air, and an inlet of the combustion air fan is in communication with an outlet of an exhaust fan (products of combustion blower, 28, 31, Figure 1) for discharging an exhaust gas from the at least one other regenerative burner (column 3 lines 1 to 31) for controlling the quantity of recirculating products of combustion as a function of at least one 
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the teachings of Seob to include the air port is in communication with a combustion air fan for supplying the combustion air, and an inlet of the combustion air fan is in communication with an outlet of an exhaust fan for discharging an exhaust gas from the at least one other regenerative burner in view of the teachings of Finke for controlling the quantity of recirculating products of combustion as a function of at least one of air preheat temperature, fuel input rate and furnace temperature to provide a reduction in NOx emissions.
Regarding claim 6, as applied to claim 5, Seob teaches the invention as described above but fails to teach each of the regenerative burners is configured such that an exhaust gas from at least one other regenerative burner can be introduced as a part or all of combustion air through the air port. 
Finke teaches each of the regenerative burners (14 or 15) is configured such that an exhaust gas (products of combustion) from at least one other regenerative burner (14 or 15) can be introduced as a part or all of combustion air through the air port (22, column 3 lines 1 to 31) for controlling the quantity of recirculating products of combustion as a function of at least one of air preheat temperature, fuel input rate and furnace temperature to provide a reduction in NOx emissions (column 1 lines 29 to 39).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the teachings of Seob to include teaches each of the regenerative burners is configured such that an exhaust gas from at least one other regenerative burner can be introduced as a part or all of combustion air through the air port in view of the teachings of Finke for controlling the quantity of recirculating products of combustion as a function of at least one of air preheat temperature, fuel input rate and furnace temperature to provide a reduction in NOx emissions.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Seob (Foreign Patent No. KR20160013396) as applied to claim 5 in view of Miyata (US Publication No. 20140011150).
Regarding claim 7, Seob teaches the invention as described above but fails to teach the industrial furnace is a continuous industrial furnace comprising: an inlet; a binder removing zone; a firing zone; a cooling zone; and an outlet in this order, and being configured to fire at least one ceramic formed article containing an organic binder while transporting it from the inlet toward the outlet; wherein a plurality of regenerative burners according to claim 1 are disposed in the firing zone; and wherein the industrial furnace comprises at least one return line that can supply an in-furnace gas in the firing zone to the binder removing zone.
Miyata teaches, the industrial furnace (Figure 3) is a continuous industrial furnace (tunnel kiln) comprising: an inlet (paragraph [0030] (lines 1-6)); a binder removing zone, (preheating zone, 1) a firing zone (firing zone, 2); a cooling zone (cooling zone, 3); and an outlet (paragraph [0026]) in this order (Figures 1 and 3), and being configured to fire at least one ceramic formed article containing an organic binder (paragraph [0002] (lines 1-4)) while transporting it from the inlet toward the outlet (paragraph [0026 and 0030]); wherein a plurality of regenerative burners according to claim 1 are disposed in the firing zone (paragraph [0027] (lines 1-6)); and wherein the industrial furnace comprises at least one return line that can supply an in-furnace gas in the firing zone to the binder removing zone (paragraph [0011] (lines 1-5)) to provide a tunnel kiln for firing ceramic porous bodies that can fire ceramic porous bodies containing organic binders in a shorter period of time than in conventional methods without producing breaks or requiring nitrogen gas (paragraph [0007]) and to reduce the oxygen concentration in the preheating zone by supplying exhaust gas from the heat storage regenerative burner into the preheating zone, in order to inhibit combustion of organic binders in a binder releasing process and prevent breaks from occurring (paragraph [0011]).

Regarding claim 8, as applied to claim 7, Seob teaches the invention as described above but fails to teach a method for producing at least one fired article using the industrial furnace according to claim 7, the method comprising: removing a binder from at least one ceramic formed article containing an organic binder in the binder removing zone; firing the ceramic formed article after removing the organic binder in the firing zone; and cooling the fired ceramic formed article in the cooling zone.
Miyata teaches a method for producing at least one fired article using the industrial furnace according to claim 7, the method comprising: removing a binder from at least one ceramic formed article containing an organic binder in the binder removing zone (paragraph [0026 and 0029]); firing the ceramic formed article after removing the organic binder in the firing zone (paragraph [0026 and 0027]); and cooling the fired ceramic formed article in the cooling zone (paragraph [0026]) to provide a tunnel kiln for firing ceramic porous bodies that can fire ceramic porous bodies containing organic binders in a 
It would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the teachings of Seob to include a method for producing at least one fired article using the industrial furnace according to claim 7, the method comprising: removing a binder from at least one ceramic formed article containing an organic binder in the binder removing zone; firing the ceramic formed article after removing the organic binder in the firing zone; and cooling the fired ceramic formed article in the cooling zone in view of the teachings of Miyata to provide a tunnel kiln for firing ceramic porous bodies that can fire ceramic porous bodies containing organic binders in a shorter period of time than in conventional methods without producing breaks or requiring nitrogen gas and to reduce the oxygen concentration in the preheating zone by supplying exhaust gas from the heat storage regenerative burner into the preheating zone, in order to inhibit combustion of organic binders in a binder releasing process and prevent breaks from occurring.
Conclusion
Please see List of references cited by examiner filed 12/03/2020 for additional related prior art. Note that not all of the references cited were used.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441.  The examiner can normally be reached on M-R 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW W CHEUNG/Examiner, Art Unit 3762                    

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762